Citation Nr: 1544516	
Decision Date: 10/19/15    Archive Date: 10/29/15

DOCKET NO.  12-23 517	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUES

1. Entitlement to an effective date prior to July 20, 2011, for the grant of service connection for the residuals of prostate cancer. 

2. Entitlement to compensation under 38 U.S.C.A. § 1151 for the residuals of prostate cancer (excluding any time period covered by service connection). 


REPRESENTATION

Appellant represented by:	California Department of Veterans Affairs


WITNESSES AT HEARING ON APPEAL

Appellant and J.F.



ATTORNEY FOR THE BOARD

Emily L. Tamlyn, Counsel


INTRODUCTION

The Veteran served on active duty from March 1963 to March 1967. 

These matters come before the Board of Veterans' Appeals (Board) on appeal from November and December 2011 rating decisions issued by the Department of Veterans Affairs Regional Office (RO) in Los Angeles, California. In those decisions, the RO denied a claim for compensation under 38 U.S.C.A. § 1151 and a claim for an effective date earlier than July 20, 2011. 

Since the prior remand in November 2014, the Board has re-characterized the issues on the title page for clarity. 

The Veteran testified before the undersigned at a September 2012 Board hearing. A transcript of the hearing is in the file and has been reviewed. 


FINDINGS OF FACT

1.  The Veteran was diagnosed with prostate cancer in October 2009 and his claim for benefits was received by VA on July 20, 2011. 

2.  Prior to July 20, 2011, there is no competent evidence which shows that VA clinicians failed to diagnose and/or treat preexisting prostate cancer, or exercise the degree of skill and care ordinarily required in diagnosing the prostate cancer; and there is no competent evidence which shows that the current prostate cancer residuals would have been avoided had an earlier diagnosis or treatment been made. 


CONCLUSIONS OF LAW

1. The criteria for an effective date earlier than July 20, 2011, for an award of VA service connection for the residuals of prostate cancer is not met. 38 U.S.C.A. §§ 5103, 5103A, 5107, 5110(d) (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.400(b) (2014). 

2. Prior to July 20, 2011, the criteria for entitlement to compensation under 38 U.S.C.A. § 1151 for the residuals of prostate cancer have not been met. 38 U.S.C.A. §§ 1151, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.361 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In an October 2011 letter, the RO satisfied its duty to notify the Veteran under 38 U.S.C.A. § 5103(a) (West 2014) and 38 C.F.R. § 3.159(b) (2014).  The RO notified the Veteran of: information and evidence necessary to substantiate the claim; information and evidence that VA would seek to provide; and information and evidence that the he was expected to provide. The Veteran was informed of the process by which initial effective dates and disability ratings are assigned.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006). 

The "duty to assist" contemplates that VA will help a claimant obtain records relevant to the claim, whether or not the records are in Federal custody, and that VA will provide a medical examination when necessary to make a decision on the claim.  38 C.F.R. § 3.159 (2014).  For § 1151 claims, the legal standard for determining whether VA must provide a medical examination or opinion is found under 38 U.S.C.A. § 5103A(d), and not 38 U.S.C.A. § 5103A(a).  See Trafter v. Shinseki, 26 Vet. App. 267, 273-75 (2013) (explaining that based on statutory language and prior decisions from both the Court and the U.S. Court of Appeals for the Federal Circuit, section 1151 compensation claims are disability compensation claims).  VA has done everything reasonably possible to assist the Veteran with respect to his claim for benefits in accordance with 38 U.S.C.A. §§ 5103A(a), 5103A(d) (West 2014) and 38 C.F.R. § 3.159(c) (2014). 

Relevant service treatment and other medical records have been associated with the claims file.  The Veteran reported treatment from a private source (see August 2011 authorization and consent) and the Board finds that information from that source was requested and a response was received.  The Veteran was given a VA examination in February 2015, and the Board finds the report is fully adequate as it fully addressed the issues pertinent to the § 1151 claim, included file review, and provided adequate rationale for the conclusions reached.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  All duties to notify and to assist have been met. 

In a March 2012 letter, the Veteran's representative protested 38 U.S.C.A. § 5705 generally (statute regarding the availability of quality assurance records).  Other than this comment, there has been no information furnished sufficient to locate any records or even to show that such records even exist.  Under 38 U.S.C.A. § 5103A, the Board must make reasonable efforts to locate such records if sufficient information has been provided regarding their existence and location.  See VAOPGCPREC 1-2011.  Here, the Veteran is alleging § 1151 due to an act of omission and no information has been given as to the existence of such records.  The Board finds a remand on this basis is unnecessary.

The Court has held that the provisions of 38 C.F.R. § 3.103(c)(2) impose two distinct duties on VA employees, including Board personnel, in conducting hearings: The duty to explain fully the issues and the duty to suggest the submission of evidence that may have been overlooked. Bryant v. Shinseki, 23 Vet. App. 488 (2010) (per curiam).  Here, the transcript of the September 2012 Board hearing shows the Veteran gave information regarding his claims and responded to questions aimed at determining whether further information was needed to substantiate the claim.  The Veteran, who is represented, has not raised complaints regarding the conduct of the hearing.  The Board finds the duties to notify and to assist have been met. 

In November 2012, the Board remanded this claim for VA treatment records and a new opinion.  The Board finds that there has been substantial compliance with the remand.  See Stegall v. West, 11 Vet. App. 268 (1998). 

Earlier Effective Date

While the Veteran and his representative mentioned clear and unmistakable evidence (CUE) several times in referencing his earlier effective date claim (see October 2011 phone call, December 2011 informal claim and cover letter), a CUE motion or claim is not appropriate at this time given that the rating decisions are before the Board on appeal and lack finality.  See 38 C.F.R. § 3.105(a).  The Board will proceed to adjudicate the effective date claim. 

The effective date of an award is generally the date of receipt of a claim (or informal claim where appropriate), or the date entitlement arose, whichever is later. 38 U.S.C.A. § 5110(a) (West 2014); 38 C.F.R. § 3.400 (2014) (emphasis added). More specifically, the effective date of an award of disability compensation for direct service connection is the day following separation from active service or the date entitlement arose, if the claim was received within one year after separation from service; otherwise, it is the date of receipt of the claim or the date entitlement arose, whichever is later.  38 U.S.C.A. § 5110(b)(1) (West 2014); 38 C.F.R. § 3.400(b)(2)(i) (2014). 

Similarly, for presumptive service connection under 38 C.F.R. §§ 3.307, 3.309, the effective date is the date entitlement arose, if claim is received within one year after separation from active duty; otherwise date of receipt of claim, or date entitlement arose, whichever is later.  38 U.S.C.A. § 5110(a) (West 2014); 38 C.F.R. § 3.400(b)(2)(ii) (2014) (emphasis added).  Where the requirements for service connection are met during service, the effective date will be the day following separation from service if there was continuous active service following the period of service on which the presumption is based and a claim is received within one year after separation from active duty.  Id. 

Veterans who served in the Republic of Vietnam during the Vietnam Era are presumed to have been exposed to an herbicide agent, such as Agent Orange. 38 U.S.C.A. § 1116(f) (West 2014); 38 C.F.R. § 3.307(a)(6)(iii) (2014).  Certain diseases have been associated with exposure to herbicide agents and will be presumed by VA to have been incurred in service even though there is no evidence of such disease during such period of service, including, among others, prostate cancer. 38 C.F.R. § 3.309(e) (2014). 

The Veteran's service personnel records reflect service in Vietnam; all he had to show to substantiate a claim for service connection for prostate cancer was a diagnosis. 

In an April 2009 VA nurse practitioner (NP) record, the Veteran denied new urinary ejaculatory or coital problems when his genitourinary system was evaluated.  It was noted he had a past prostate specific antigen test (PSA) of 3.43.  New labs were taken at the appointment.  In September 2009, a VA consultation request by the NP showed a urology request was warranted because of slowly rising PSA values; a comment noted that a digital rectal examination (DRE) showed nodules.  His last PSA was noted as 6.0 outside of VA.  An October 2009 VA urology record from Dr. D. noted that the Veteran had a rising PSA and stated he followed up at Kaiser Permanente, an outside provider. Kaiser found his PSA was elevated and there was an abnormal digital rectal exam.  Dr. D. noted no family history of prostate cancer and incorrectly noted no past exposure to Agent Orange.  The Veteran had no voiding symptoms, hematuria or dysuria. His erections were ok with medication. A DRE revealed a nodule.  A biopsy was recommended, but he already had one scheduled with Kaiser. 

An August 2011 authorization and consent form for release of medical records showed that Veteran stated he was treated at Kaiser starting from November 2009.  The first available record from Kaiser, from November 2009, states that prostate cancer was diagnosed in October 2009.  Objectively, his PSA was at 7.14 in October 2009 and 6.46 in August 2009.  The Veteran had moderate to severe impotence prior to surgery.  The Veteran agreed to do a wide excision.  He also saw VA for a second opinion in November 2009.  The assessment noted newly diagnosed prostate cancer diagnosis and urologist agreed with the treatment course of radical prostatectomy.  Surgery at VA was offered, but declined.

A June 21, 2011 VA record noted urinary incontinence since the surgery. 

A July 20, 2011 report of general information showed that the Veteran called to request to file a claim of service connection for a prostate condition. An informal claim was date stamped August 4, 2011. A formal claim was received on August 11, 2011. 

A letter dated October 2009 shows the Veteran wrote to the VAMC director stating that Kaiser first informed him that his PSA was rising and he complained about the VA NP he saw in April.  An October 2009 response from the VAMC director is also in the file and shows the director apologized for any anguish they might have caused the Veteran.  The date stamps on these documents in the file (as well as the context produced by the July 20, 2011 report of information) show the RO did not receive this correspondence until August 2011. 

In November 2011, the RO granted the claim for prostate cancer residuals at 100 percent from July 20, 2011 (the date of claim). 

Given the above facts, the Board finds that the date of entitlement was the date of the claim, July 20, 2011.  Since the claim was not filed within one year after separation from active duty, the date entitlement arose is not applicable.  38 C.F.R. § 3.400(b)(2)(ii).  The date of claim came after the date the entitlement arose, so there is no basis to assign an earlier effective date under 38 C.F.R. § 3.400(b)(2)(i).  

The Board has considered whether the provisions of 38 C.F.R. § 3.114(a)(3) are applicable.  Generally, 38 C.F.R. § 3.114(a)  provides special rules for determining effective dates when an award is based on a liberalizing change in VA law or regulation.  In pertinent part, is states that, the effective date for an award based on a liberalizing law shall be fixed in accordance with the facts found, but shall not be earlier than the effective date of the act or administrative issue.  If the law in question became effective on or after the date of its enactment or issuance, a claimant may be eligible for a retroactive payment only if the evidence show that the claimant met all eligibility criteria for the liberalized benefit on the effective date of the liberalizing law or VA issue and that such eligibility existed continuously from that date to the date of claim or administrative determination of entitlement.  Id.  Specifically, if a claim is reviewed at the request of the claimant more than one year after the effective date of the law or VA issue, benefits may be authorized for a period of one year prior to the date of receipt of such request.  38 C.F.R. § 3.114(a)(3).  

In this case, the award of service connection for residuals of prostate cancer is based on the Veteran's presumed exposure to herbicides during active service in Vietnam.  38 C.F.R. § 3.307(a)(6).  Prostate cancer was added to the list of diseases for which presumptive service connection is applied effective November 7, 1996.  See 61 Fed. Reg. 57,586 (1996).  The Veteran submitted his claim for service connection in July 2011.  Thus, pursuant to 38 C.F.R. § 3.114(a)(3), the Veteran is potentially entitled to an effective date as early as July 2010.  However, the evidence does not show that the Veteran met all the eligibility criteria for entitlement to service connection on the date of liberalizing law.  That is, there is no evidence that he had prostate cancer on November 7, 1996 or at any time until 2009.  Therefore, entitlement to an earlier effective date may not be established under 38 C.F.R. § 3.114(a)(3).
 
In sum, an earlier effective date for the grant of service connection for the residuals of prostate cancer is denied. 

§ 1151 Claim

Due to the timeline set forth by the above adjudication of the earlier effective date claim, the Veteran is only able to receive benefits related to his prostate cancer residuals under § 1151 prior to July 20, 2011. Although compensation or dependence and indemnity compensation (DIC) is payable under 38 U.S.C.A. § 1151 "as if" the additional disability or death were service-connected, the additional disability or death is not actually service-connected.  The only time the term "service-connected" is used in the context of a § 1151 case is while explaining the provision of law that states that compensation shall be awarded "in the same manner" as if such disability aggravation, or death were service-connected.  Anderson v. Principi, 18 Vet. App. 371, 376 (2004) (a claim under § 1151 is not a claim for service connection: the disability is not to be treated generally as if it were service-connected).  Compensation awarded under § 1151 reflects a disability rating and an effective date, just like a service-connected disability.  Service connection is considered the greater benefit over § 1151 compensation because a veteran receiving compensation under § 1151 is not entitled to all ancillary benefits that are payable to veterans with service-connected disabilities. 

Under the provisions of 38 U.S.C.A. § 1151 (West 2014), if VA hospitalization or medical or surgical treatment results in additional disability or death that is not the result of the veteran's own willful misconduct, compensation is awarded in the same manner as if the additional disability were service-connected.  See also 38 C.F.R. § 3.361 (2014). 

First, in determining whether a veteran has an additional disability, VA compares the veteran's condition immediately before the beginning of the medical and surgical treatment upon which the claim is based to the veteran's condition after such care or treatment has stopped.  38 C.F.R. § 3.361(b). VA considers each involved body part or system separately.  Id. 

Next, if additional disability is shown, actual causation is required.  To establish actual causation, the evidence must show that the hospital care, medical or surgical treatment, or examination resulted in the additional disability or death.  38 C.F.R. § 3.361(c) (2014).  Merely showing that a veteran received care, treatment, or examination and that a veteran has an additional disability or died does not establish cause.  38 C.F.R. § 3.361(c)(1).  Medical or surgical treatment cannot cause the continuance or natural progress of an injury for which the care, treatment or examination was furnished unless VA's failure to timely diagnose and properly treat the disease or injury proximately caused the continuance or natural progress.  38 C.F.R. § 3.361(c)(2) (2014). 

Finally, if additional disability and causation is shown, then other elements must be established, to include: carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on VA's part in furnishing medical or surgical treatment proximately caused a veteran's additional disability.  See 38 C.F.R. § 3.361(d)(1)(i)-(ii) (2014). 

Here, the Veteran is alleging entitlement to compensation under 38 U.S.C.A. § 1151 may be based on an act of omission: failure to diagnose. The continuance or natural progression, that is, worsening, of a disease or injury may be the basis of eligibility under 38 U.S.C.A. § 1151, only if it is attributable to VA's failure to timely diagnose and properly treat the disease or injury.  See 38 C.F.R. § 3.361(c)(2). 

Generally, entitlement to benefits based on a failure to diagnose would ordinarily require a determination that: (1) VA failed to diagnose and/or treat a preexisting disease or injury; (2) a physician exercising the degree of skill and care ordinarily required of the medical profession reasonably should have diagnosed the condition and rendered treatment; and (3) the veteran suffered disability or death which probably would have been avoided if proper diagnosis and treatment had been rendered.  See VAOPGCPREC 5-2001; see also Roberson v. Shinseki, 607 F.3d 809, 817 (Fed. Cir. 2010) (upholding VA General Counsel's elements of a claim based on a failure to treat despite change in law since the Opinion was issued). 

The Veteran contended in an informal claim received in August 2011 that he should receive compensation to 2007 when increasing PSA levels were not addressed.  He stated he had prostate surgery in November 2009 at Kaiser.  He asserted that at VA no rectal exam was given; meanwhile, Kaiser had noticed "alarmingly high" PSA results right away.  If the PSA results were properly handled, he stated he may not have had prostate cancer, would not have needed surgery and would not have the erectile dysfunction (ED) and incontinence he currently suffers (see also October 2009 letter to VAMC director).  In his August 2011 formal claim, the Veteran asserted his prostate cancer began in September 2009.  In December 2011, he again requested "retroactive pay" from July 2007. 

In August 2011, the Veteran submitted the response he had received in October 2009 from a VAMC director, who specifically noted his complaints regarding PSA monitoring and a medication issue involving his cholesterol.  She apologized for the lack of communication regarding his PSA levels and the anguish it caused.  She stated she alerted the treating NP of the concerns expressed in his letter and assured him that "the proper steps have been taken to ensure open communication."  She promised to make every effort to prevent future issues. 

The Veteran also submitted a chart of his PSA readings; a hand written note states it contained PSA results from 1998 to 2009.  The chart has slow increase of PSA levels over time. 

In December 2011, he stated he felt the NP did not read PSA levels correctly and did not do rectal exam or biopsy where he could have found cancer at an earlier stage.  In February 2012, he cited to the American Cancer Society in support of his statement that men at high risk of developing prostate cancer should at ages 45-50 be given PSA and DRE tests yearly.  The Veteran asserted he was high risk due to his exposure to herbicides in Vietnam. In March, his representative explained that he understood that § 1151 would allow for compensation from "the date of injury" rather than the date of claim.  The August 2012 informal hearing presentation asserted the VAMC was negligent in exercising proper care when monitoring PSA levels and also referenced an internet article highlighting a statement that men whose PSA levels rise rapidly during the year before the diagnosis of prostate cancer have a higher risk of dying from prostate cancer despite undergoing radical prostatectomy. 

At the September 2012 Board hearing, the Veteran asserted that VA should have told him about rising PSA levels and essentially asserts prostate cancer should have been caught sooner.  The Veteran asserted there was negligence so the date of the compensation should be earlier than July 2011-it should be between 1997 and 2009 which was the date of injury.  In March 2015, the Veteran asserted that the VA NP did not refer him to urologist, instead the Veteran requested second opinion and got an appointment with VA doctor.  Then Kaiser did the biopsy, found cancer and scheduled prostatectomy. 

The facts regarding the Veteran's diagnosis are noted above in the discussion involving his earlier effective date claim.  Other relevant information includes a November 2009 Kaiser laboratory note which explains normal PSA values depending on age.  As the Veteran was 65, his value should have been less than or equal to 4.5.  It also stated the determination that age-related PSA is normal or not is valid only if the patient had never been treated for prostate cancers and was not on any medication that would change the PSA value.  Clinical correlation was strongly recommended.  The Veteran's PSA at that time was 7.77. 

A November 2009 VA problem list reflected the prostate cancer diagnosis, along with the fact that ED was first recorded in April 2004, and thus was not a result from this diagnosis.  A November 2009 VA urology record noted a transurethral ultrasound/prostate needle biopsy at Kaiser in October 2009.  A radical retropubic prostatectomy was planned, but the Veteran was at VA for a second opinion. His past medical history already included ED. His PSA from October 2009 was 6.12.  The VA urologist explained all findings including: a basic description of what prostate cancer is, how it is diagnosed, how to interpret biopsy results and how this relates to the PSA.  The assessment noted newly diagnosed prostate cancer diagnosis and urologist agreed with the treatment course of radical prostatectomy.  Surgery at VA was offered. 

The same day as the urology consultation, a VA primary care note showed the Veteran asked to be seen by different primary care provider than his past NP.  The doctor noted the prostate cancer diagnosis and that the Veteran and his wife were upset with the bad news and though VA did not manage his care well because they did not diagnose prostate cancer sooner.  The doctor noted the record was reviewed and it was stated an elevated PSA was noted in April 2009 (4) and in October 2009 (6.3).  In October 2009, he received a genitourinary referral and received a prostate biopsy, but by then the Veteran stated a biopsy was already scheduled at Kaiser.

An August 2011 Kaiser record showed Dr. RZG (the Veteran's treating outside physician for prostate cancer) stated that Veteran came in mainly to discuss his prognosis and to let Dr. know he was exposed Agent Orange and his prostate cancer screening was done at VA.  While Dr. RZG stated all questions were answered, the note does not reflect any problems with the prior VA treatment.  In February 2012, Dr. RZG wrote a letter stating the Veteran was treated with radical prostatectomy and radiation and still had detectable PSA values.  Dr. KZG noted the Veteran's assertion that he had been exposed to Agent Orange in Vietnam and did not receive adequate prostate cancer screening at the local VAMC prior to joining Kaiser.  Dr. RZG went on: 

While early screening for prostate cancer at a younger age may have benefited him and improved his prognosis I don't have access to his old medical records prior to verify his Agent Orange exposure status and/or the evaluation done for prostate cancer screening at the VA Medical Center/other facilities. He is asking for this letter as a proof that he is diagnosed with prostate cancer in order to qualify for benefits provided by the VAMC to veterans exposed to Agent Orange.  He is advised to discuss his concerns regarding VAMC prostate cancer screening guidelines with his VAMC providers.

A VA opinion was sought regarding the VA treatment.  The October 2011 examiner did not provide an opinion but did list urinary incontinence and ED as residuals.  The September 2014 VA examiner did not address the issue.  The report only stated the Veteran was diagnosed with cancer in 2009, was treated in 2009, summarized follow up treatment and noted he now received urological care outside VA. 

In February 2015, a new report was sought to address the issue.  The opinion stated the current ED and voiding was related to prostate cancer but stated it was less likely as not that that the Veteran was not immediately referred to the appropriate specialty for his elevating PSA results at the time of diagnosis.  The examiner confirmed the only diagnoses were ED and voiding related to prostate cancer.  The records do not indicate that the condition was not discussed and referred appropriately for detection of prostate cancer.  A progress note showed increased elevation of PSA of 6 in October 2009 from 4.7 in April 2009.  There was a genitourinary referral in October 2009 with Dr. D. and the recommendation of a prostate biopsy where the Veteran reported he was already at Kaiser. PSA levels were as noted follows: 

1998
1.3
2004
2.1
1/07
2.4
7/07
3.5
7/08
3.4
2/09
4.7
10/09
6.12

The examiner noted that an increase in PSA level alone is not specific for a diagnosis of prostate cancer.  The entire clinical picture is considered.  The examiner explained there was insufficient information to determine whether the Veteran warranted further evaluation prior to 2009 as PSA levels alone are not enough to make that determination.  PSA is definitely diagnosed by biopsy and there is no specific number that determines the presence of cancer.  Also, records showed the Veteran was referred to a VA urologist at the time of the PSA elevation in 2009 by NP which was appropriate upon recognizing the significant increase of the PSA.  The records show, as noted in the graph of PSA levels, that the Veteran underwent appropriate PSA screening at VA which noted the significant increase of PSA in 2009 which led to the diagnosis of prostate cancer.  In other words, there was no lack of testing. 

The examiner stated the Veteran underwent the standard examination or treatment when a patient presented themselves with elevated PSA levels.  Elevated prostate levels were nonspecific for prostate cancer.  The examiner noted a primary care provider can perform a DRE to examine the size and consistency of the prostate.  A referral to a urologist is appropriate once the abnormal PSA is noted. 
The examiner noted no additional disability from the treatment and screening for prostate cancer and therefore there was no lack of care; foreseeability was not relevant. 

The Board finds that while the Veteran is competent to report what he experienced in his treatment under 38 C.F.R. § 3.159(a)(2) and appears relatively credible in his assertions, the issue of whether VA treatment resulted in additional disability requires some medical expertise.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009) (noting that competent medical evidence is not necessarily required for etiology or diagnosis purposes); Woehlaert v. Nicholson, 21 Vet. App. 456 (2007) (noting in a case concerning rheumatic fever that laypersons have generally been found to not be competent to provide evidence in more complex medical situations).

Dr. RZG did not opine that the VA treatment was insufficient, although he also admitted he did not have access to all information.  As the information proffered by Dr. RZG does not exactly address the issue, the Board assigns his statements less weight. 

After reviewing all the evidence in this case, the Board finds the 2015 opinion to be highly probative because all evidence was available, an accurate summary of facts was provided, relevant information was discussed and the medical science behind prostate cancer screening and treatment was explained within the context of the case.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008). 

As explained, no further compensation under § 1151 may be allowed after July 20, 2011 because the Veteran is service-connected for prostate cancer residuals after that date and service connection is a greater benefit than § 1151 compensation. So the time period at issue is prior to July 20, 2011.  The Board finds the residuals of prostate cancer currently consist of urinary incontinence and ED (although some ED was noted prior to the diagnosis of prostate cancer).  In essence, for consideration is whether the urinary incontinence and ED may be compensated under § 1151 from December 9, 2009 to July 20, 2011. 

Under 38 C.F.R. § 3.361(b), the urinary incontinence and ED would be considered the "additional disability," although the radical prostatectomy in December 9, 2009, was performed by an outside provider.  Of course, merely showing that a veteran received care, treatment, or examination and that the veteran has an additional disability or died does not establish cause. (Stated another way, VA care must result in additional disability or death).  See 38 C.F.R. § 3.361(c)(1).  However if VA's failure to timely diagnose and properly treat the disease proximately caused the continuance or natural progress of the prostate cancer, then the cause element is established. 38 C.F.R. § 3.361(c)(2).  In essence, order to determine whether there is an additional disability, the Board must look at causation. 

Based on the 2015 VA examiner's opinion, the Board finds VA did not fail to diagnose the prostate cancer, the NP acted appropriately and therefore there was no additional disability (like urinary incontinence and/or ED) that could be avoided.  VAOPGCPREC 5-2001; Roberson, 607 F.3d at 817.  As to whether VA failed to diagnose or treat prostate cancer, the Board finds the records show that the VA NP requested a urology consultation in September 2009 due to a slowly rising PSA value. The first available Kaiser record from November 2009 shows a diagnosis of prostate cancer one month prior.  According to the 2015 VA examiner, PSA levels alone are not enough to make a determination, so follow up was warranted. There is no competent opinion in the file to the contrary to that of the 2015 VA examiner. 

Although the Veteran did seek treatment from an outside facility, that does not mean that VA acted improperly or failed to diagnose the prostate cancer.  As the 2015 examiner stated, the screening by VA was appropriate and a referral to a urologist was in order once the abnormal PSA was noted.  It is clear from a review of the record that the PSA level was being monitored by VA over the years. Also, just because the Veteran sought outside care in 2009 that does not mean that the current residuals may be linked to any VA treatment prior to the outside care.  38 C.F.R. § 3.361(c)(2).

As the claim fails based on the causation element, the Board finds discussion of the other elements to be unnecessary.  38 C.F.R. § 3.361(d)(1)(i)-(ii).  Entitlement to compensation under 38 U.S.C.A. § 1151 for the time period prior to July 20, 2011 is not warranted. 








	(CONTINUED ON NEXT PAGE)

ORDER

Entitlement to an effective date prior to July 20, 2011, for the grant of service connection for prostate cancer is denied. 

Prior to July 20, 2011, entitlement to compensation under 38 U.S.C.A. § 1151 for the residuals of prostate cancer is denied.




____________________________________________
Thomas H. O'Shay
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


